TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00459-CV


Ganis Credit Corporation, Appellant

v.

Richard Jones, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 24,410, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Ganis Credit Mortgage has filed a motion to dismiss this appeal asserting that it no
longer desires to prosecute this appeal.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   November 1, 2006